IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-10-00002-CV

              IN THE MATTER OF THE MARRIAGE OF
           CAROLYN E. BARKER AND JASON ROSS BARKER,
             AND IN THE INTEREST OF A.R.B., A CHILD,




                            From the 18th District Court
                             Somervell County, Texas
                              Trial Court No. D04560


                           MEMORANDUM OPINION


       Appellant has filed an unopposed motion to dismiss this appeal. Accordingly,

the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                                           FELIPE REYNA
                                                           Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed September 1, 2010
[CV06]